Exhibit 10.6 LEASE AGREEMENT THE LINCOLN Dated as of November6, 2009 between 1 as Landlord and CAR CHARGING INC. as Tenant TABLE OF CONTENTS PAGE 1 Definitions; Lease Provisions 1 2 Lease Grant 3 3 Lease Term 4 4 Use 4 5 Rent 4 6 Services to be Furnished by Landlord 5 7 Condition of Premises 6 8 Graphics 6 9 Maintenance and Repair of Premises by landlord 6 10 Repair and Maintenance Obligations of Tenant 6 11 Alternations by Tenant 7 12 Utilities; Structural Overload 7 13 Laws and Regulations 8 14 Building Rules and Regulations 8 15 Entry by Landlord 9 16 Assignment and Subletting 9 17 Construction Liens 9 18 Landlord’s Insurance 10 19 Tenant’s Insurance and Requirements 10 20 Indemnity; Limitation of Liability 11 21 (Intentionally Omitted) 11 22 Casualty Damage 12 23 Condemnation 12 24 Events of Default; Remedies 13 25 Peaceful Enjoyment 14 26 Surrender; Holding Over 14 27 Subordination to Mortgage; Attornment 14 28 Estoppel Certificates 15 29 Parking 15 -i- TABLE OF CONTENTS (continued) Page 30 Attorney’s Fees 16 31 No Implied Waiver 16 32 Mortgagee Protection; Landlord's Liability 16 33 Security Deposit 17 34 Notice 17 35 Severability 17 36 Recordation 17 37 Governing Law 17 38 Force Maj eure 18 39 Time of Performance 18 40 Brokers 18 41 Effect of Delivery of This Lease 18 42 Exhibits 18 43 Captions; Construction 18 44 Prior Agreements and Amendments 18 45 Binding Effect; Usage 18 46 Statutory Notice Requirement 18 47 Waiver of Trial by Jury 19 48 Financial Statements 19 49 Representations; Authority 19 50 Tenant's Acceptance Letter 19 51 Bankruptcy 19 52 No Partnership 19 53 Third Party Rights 20 54 Days 20 55 Reservations 20 56 Counterparts, Facsimiles 20 57 Public Filings 20 58 Survival 20 59 Ground Lease 20 60 Joint and Several Liability 20 -ii- EXHIBIT LIST EXHIBIT “A”
